GIFFEN, P. J.
The plaintiff in the original action, Hugo Grúner, pleaded an express contract of employment for the entire year of 1901 and an implied contract for the following year. The only evidence of the express contract is a letter dated December 31, 1900, signed by the president of the company, notifying plaintiff “you are hereby reappointed manager of the George Fox factory, and your duties will be the same as under the old company.”
It was sought at the trial to show the duration of the employment by an admission of the president made three months later. This was clearly incompetent. The president of a corporation cannot bind the company by an admission of a stipulation in an express contract of which there is no otheevidence.
What the plaintiff now relies on is the fact that he was employed by the predecessor of the defendant at a salary of $2,500 per annum, and that he continued in its employment for a longer period than one year.
In the first place this is evidence, not of an express contract as pleaded, but of an implied contract; and on the other hand the rate of compensation per year by one company is not evidence of a contract for an entire year made with its successor in business.
Motion for rehearing will therefore be overruled.
Smith and Swing, JJ., concur.